DETAILED ACTION

Double Patenting

1.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.   Claims 1-3 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,805,736. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent.
	Regarding claim 1 of the instant application, claims 1-26 of U.S. Patent No. 10,806,736 disclose:
	A display apparatus, comprising:
	a display panel configured to display an image; and
	at least one vibration module on a rear surface of the display panel, the at one vibration module comprising a piezoelectric composite layer comprising a plurality of sub-modules configured to 
	a plurality of first portions including a piezoelectric characteristic; and
	a plurality of second portions having flexibility, each of the plurality of second portions being between a respective pair of the plurality of first portions, 
	wherein the plurality of first portions in the respective sub-modules are arranged in a same direction or are partially arranged in different directions. 

	Claim 2 is anticipated by claim 1 of the patent.
	Claim 3 is anticipated by claim 2 of the patent.
	
3.   Claim 11 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,805,736 in view of Ahn et al, U.S. Patent No. 10,671,114 (hereinafter Ahn).
	Regarding claim 11, the claims of the patent disclose a display apparatus, comprising:
	a display panel comprising first and second areas, the display panel being configured to display an image; and
	a vibration module on a rear surface of the display panel, the vibration module being configured to vibrate the first area and the second area, comprising a piezoelectric composite layer comprising:

	a plurality of second portions having flexibility, each of the plurality of second portions being between a respective pair of the plurality of first portions, 
	wherein the plurality of first portions in the are arranged in a same direction or are partially arranged in different directions.

	Still on the issue of claim 11, the claims of the patent do not disclose that the vibration module comprises a plurality of sub-modules. All the same, Ahn discloses this feature (see Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent with the plurality of sub-modules as taught by Ahn. This modification would have improved the system’s flexibility by allowing for audio frequencies in different frequency bands.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Korbler et al, U.S. Patent No. 2013/0167881 (hereinafter Korbler).
	Regarding claim 1, Ahn discloses a display apparatus, comprising:
	a display panel (from Figure 3, see 100) configured to display an image; and
	at least one vibration module (from Figure 3, see 210) on a rear surface of the display panel, the at least one vibration module comprising a piezoelectric composite layer comprising a plurality of sub-modules configured to vibrate the display panel.

	Further regarding claim 1, Ahn does not teach that each of the plurality of sub-modules comprising:
	a plurality of first portions including a piezoelectric characteristic; and
	a plurality of second portions having flexibility, each of the plurality of second portions being between a respective pair of the plurality of first portions,
	wherein the plurality of first portions in the respective sub-modules are arranged in a same direction or are partially arranged in different directions. 

	All the same, Korbler teaches a sub-module comprising:
	a plurality of first portions including a piezoelectric characteristic (from Figure 3, see 20); and

	wherein the plurality of first portions in the respective sub-modules are arranged in a same direction or are partially arranged in different directions (see Figure 3). 

	Therefore, it would have been obvious to one of ordinary skill in the art to modify Ahn with the sub-module of Korbler. This modification would have improved the system’s reliability by suppressing structural damage from the acoustic energy applied to the surface. 

	Regarding claim 2, Ahn as modified by Korbler discloses the claimed feature.

	Regarding claim 3, Ahn as modified by Korbler discloses the claimed feature.

	Regarding claim 5, Ahn as modified by Korbler discloses the claimed feature.

	Regarding claim 10, see Figure 3 of Ahn.

	Regarding claim 11, Ahn discloses a display apparatus, comprising:

	a plurality of vibration modules (from Figure 3, see 210) on a rear surface of the display panel, the plurality of vibration modules being configured to vibrate the first area and the second area, each of the plurality of vibration modules comprising a piezoelectric composite layer comprising a plurality of sub-modules.

	Further regarding claim 11, Ahn does not teach that each of the plurality of sub-modules comprising:
	a plurality of first portions including a piezoelectric characteristic; and
	a plurality of second portions having flexibility, each of the plurality of second portions being between a respective pair of the plurality of first portions,
	wherein the plurality of first portions in the respective sub-modules are arranged in a same direction or are partially arranged in different directions. 

	All the same, Korbler teaches a sub-module comprising:
	a plurality of first portions including a piezoelectric characteristic (from Figure 3, see 20); and
	a plurality of second portions having flexibility, each of the plurality of second portions being between a respective pair of the plurality of first portions (from Figure 3, see 40),


	Therefore, it would have been obvious to one of ordinary skill in the art to modify Ahn with the sub-module of Korbler. This modification would have improved the system’s reliability by suppressing structural damage from the acoustic energy applied to the surface. 

6.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn combined with Korbler in further view of Yeon et al, U.S. Patent Application Publication No. 2020/0233629 (hereinafter Yeon).
	Regarding claim 6, although Ahn discloses that the plurality of sub-modules comprises: a first sub-module; a second sub-module; and a third sub-module (see Figure 6); the combination of Ahn and Korbler does not explicitly teach a fourth sub-module and the first to fourth sub-modules are in a 2x2 arrangement. All the same, Yeon discloses a fourth sub-module, wherein the first to fourth sub-modules are in a 2x2 arrangement (see Figure 36). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Ahn and Korbler with the arrangement of Yeon. This modification would have improved the system’s flexibility by allowing for different modes. 

. 

Allowable Subject Matter 
7.	Claims 4-9 and 12-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 10, 2021